                                                                      May 24, 2021

BY EMAIL
Honorable Katherine Polk Failla
United States District Judge
Southern District of New York
40 Foley Square
New York, NY 10007
                                                                      MEMO ENDORSED
       Re:     United States v. Mark Putnam
               20 Cr. 362 (KPF)

Honorable Judge Failla,

        I write, as counsel to Mark Putnam in the above-captioned matter, to respectfully request
that the Court modify Mr. Putnam’s pretrial conditions of release to remove the location
monitoring condition. Pretrial Services and the Government consent to this request.

       On Monday, March 16, 2020, Mr. Putnam was presented in Magistrate Court. Magistrate
Judge Stewart D. Aaron set the following bail conditions:

       $25,000 personal recognizance bond to be co-signed by two financially responsible
       persons; compliance with pre-trial supervision as directed; surrender of travel documents
       with no new applications and travel restricted to the Southern and Eastern Districts of
       New York (which may be extended for work purposes with approval from pretrial
       services); submission to urinalysis; no possession of firearms/destructive devices/other
       weapons; and no contact with the alleged victim.

        On Wednesday, March 18, 2020, the Government appealed Magistrate Judge Aaron’s
bail determination to Part I. In addition to the above bail conditions, Judge Caproni ruled that
Mr. Putnam must also be subject to a curfew, from 8pm to 5am, which may be extended for
work purposes with approval from pretrial services. The curfew is enforced by electronic
monitoring. The following day, Mr. Putnam requested (on consent of the Government and
pretrial services) that the bail conditions be modified to allow him to travel to the District of New
Jersey for medical appointments only. Magistrate Judge Aaron subsequently modified the bail
conditions accordingly.
          On June 25, 2020, Magistrate Judge Gorenstein granted Mr. Putnam’s request for a bail
   modification to enable him to continue working full time while his case is pending, amending the
   conditions as follows: (1) replacement of electronic monitoring by GPS location monitoring; (2)
   removal of curfew; and (3) imposition of the requirement that Mr. Putnam maintain or seek
   employment.

          On April 12, 2021, the Court granted Mr. Putnam’s request for a bail modification to
   allow him to reside in New Jersey following an electrical fire that demolished Mr. Putnam’s
   home. Unfortunately, despite his best efforts, Mr. Putnam has been unable to secure permanent
   housing in New Jersey and has continued to reside in temporary housing in New York City.
   Currently, Mr. Putnam is residing in a men’s shelter.

           On May 4, the Court granted Mr. Putnam’s request to reside with a good friend in the
   District of Connecticut and Mr. Putnam’s supervision was transferred to the District of
   Connecticut. After speaking with Mr. Putnam’s Pretrial Services officer and consulting with the
   Government, the parties believe that given Mr. Putnam’s year-long compliance with the
   conditions of his pretrial release, GPS location monitoring is no longer appropriate. Accordingly,
   Mr. Putnam now respectfully requests a bail modification to remove the GPS location
   monitoring condition of his release. The Government and Pretrial Services consent to this
   request.

          Thank you for your consideration of this request.


   Respectfully submitted,

   /s/
   Marne Lenox
   Assistant Federal Defender
   (212) 417-8721




   cc:    Marguerite Colson, Assistant U.S. Attorney



Application GRANTED.
                                                     SO ORDERED.
Dated:      May 24, 2021
            New York, New York


                                                     HON. KATHERINE POLK FAILLA
                                                     UNITED STATES DISTRICT JUDGE
